DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 07/13/2022 amended claims 1, 3-5, 8-11, and cancelled claims 2 and 6.  Claims 1, 3-5, and 7-11 are pending and rejected.

Objection/s to the Title
The title of the invention, “PROJECTION OPTICAL SYSTEM WITH HIGH QUALITY PROJECTED IMAGES,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “PROJECTION OPTICAL SYSTEM WITH A CONCAVE REFLECTOR IN THE PROJECTION LENS.”

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 7-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen (US 8054556 B2).
Regarding claim 1, Chen teaches a projection optical system (100; Fig. 1A-7), comprising: an image source (50) positioned at an image source side of the projection optical system (100); a lens group (200, 200’) arranged at the lateral side of the image source (50), said lens group having a focal length F2 (F2=16.18 according to Table 1; F2=20.43 according to Table 4); a reflector (110, 110’) positioned at a reflector side of the projection optical system (100), said reflector being arranged at the lateral side of the lens group (200, 200’) wherein said reflector has a focal length F1 (F1=29.07 according to Table 1; F1=38.17 according to Table 4); an image, the lens group (200, 200’) and the reflector (110, 110’) forming multiple optical paths between the image and the image source (50), wherein each optical path has a chief ray and a marginal ray; and an aperture (120) arranged inside the lens group (200, 200’) and a center of the aperture (120) being defined as an origin, said aperture defining an axial direction as X axis and a radial direction as Y axis to form a rectangular coordinate system, wherein the rectangular coordinate system has a first quadrant, a second quadrant, a third quadrant and a fourth quadrant, wherein the projection optical system (100) has an optical axis coinciding with the X axis, the chief ray of one of the optical paths forms a chief ray of a paraxial image height at a location where the image source (50) is proximal to the optical axis, and wherein the chief ray of another one of the optical paths forms a marginal ray of an off-axis image height at a location where the image source (50) is space apart from the optical axis; wherein the lens group is configured with a front group lens (220, 220’) disposed in proximity to the reflector side and a rear group lens (210, 210’) disposed in proximity to the image source side, wherein a distance between the front group lens (220, 220’) and the rear group lens (210, 210’) exceeds a distance between adjacent lenses in said lens group (Fig. 1A, 1B, 6A, 6B, Table 1 and 4), and wherein 1.5 < F1/F2 < 3.2 (F1/F2 = 29.07/16.18 = 1.8 according to Table 1; F1/F2 = 38.17/20.43 = 1.87 according to Table 4); whereby, when the image source (50) and the image are located in the second quadrant and the reflector (110, 110’) is located in the fourth quadrant, the chief ray of the paraxial image height intersects with the chief ray of the off-axis image height intersect, thus forming a first point and a second point, the first point being located at the origin and the second point being located in the first quadrant, and the chief ray of the optical path intersects with the marginal ray of the optical path, thus forming a third point and a fourth point, the third point being located at the fourth quadrant and the fourth point being located in the second quadrant (Fig. 1A, 1B, 6A, 6B).
Regarding claim 3, Chen further teaches the front group lens (220, 220’) includes at least two aspheric lenses (222, 224), and at least one of the aspheric lenses (222, 224) is a negative lens (224; col. 4, lines 48-58).
Regarding claim 7, Chen further teaches the width of the image is set as W and the project distance from the reflector (40b) to the image is set as T, and conforms to the conditional formula of the projection ratio (throw ratio) of the projection optical system (100): T/W<0.275 (col. 2, lines 1-11, col. 5, lines 27-31).
Regarding claim 8, Chen further teaches a focal length value F of the projection optical system is 1.6-3.2 (F = 1.82 for Table 1 and F= 3.06 for Table 4).
Regarding claim 9, Chen further teaches a displacement of a center point of the image source (PI, 18R/G/B) corresponding to the optical axis is defined as d, and a short side of the image source (PI, 18R/G/B) is defined as h, wherein 2d/h>120% (Fig. 2; col. 2, lines 1-11).
Regarding claim 10, Chen further teaches the center point of the image source (50) is defined as the base point as a reference to obtain locations of the upper point, the lower point, the left point, the right point, an upper left point, the upper right point, the lower left point and the lower right point, at the boundary of the image source (50), and when the image source (50) is above the optical axis, at the midpoint position between the lens group (200, 200’) and the reflector (110, 110’), the chief ray of each optical path forms a chief ray of the central optical path, a chief ray of the upper optical path, a chief ray of the lower optical path, a chief ray of the left optical path, a chief ray of the right optical path, a chief ray of the upper left optical path, a chief ray of the upper right optical path, a chief ray of the lower left optical path, a chief ray of the lower right optical path, and the up and down component of the distance from the chief ray of the central optical path to the optical axis is set as X2 (D5), and the up and down component of the distance from the chief ray of the upper optical path to the optical axis is set as X3 (D6), the up and down component of the distance from the chief ray of the lower optical path to the optical axis is set as X1 (D4), the up and down component of the distance from the chief ray of the left optical path to the optical axis is set as Y2 (D2), the up and down component of the distance from the chief ray of the right optical path to the optical axis is set as Y2 (D2), the up and down component of the distance from the chief ray of the upper left optical path to the optical axis is set as Y3, the up and down component of the distance from the chief ray of the upper right optical path to the optical axis is set as Y3 (D3), the up and down component of the distance from the chief ray of the lower left optical path to the optical axis is set as Y1 (D1), the up and down component of the distance from the chief ray of the lower right optical path to the optical axis is set as Yi, and meet the following conditions: 0.9* |Y1| ≤ |X1| ≤ 1.2*|Y1|; |X2| > |Y2|; |X3| > |Y3| (Fig. 3B; col. 6, lines 14-36, col. 9, lines 53-63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yamada (US 20100118281 A1).
Regarding claim 4, Chen further teaches the rear group lens (210’) includes at least two doublets (213a’, 215a’) and an aspheric lens (211’; col. 10, lines 16-31; col. 11, lines 38-43), the aspheric lens (211’) being selected from a group consisting of a double-sided aspheric independent lens, and an aspheric lens having one aspheric side and one spherical side (col. 11, lines 38-43), 
Chen does not teach at least one doublet from said at least two doublets is configured by bonding an aspheric lens and a spherical lens.
Yamada teaches doublet configured by bonding an aspheric lens and a spherical lens ([0147]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chen with Yamada; because it allows spherical aberration correction.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Minefuji (US 20190285972 A1).
Regarding claim 5, Chen does not teach an Abbe number (Vd) of a lens of the rear group lens (210, 210’) closest to the image source side being 17-24
Minefuji further teaches an Abbe number (Vd) of a lens (L1, surface 3-4) of the rear group lens (E1/E2) closest to the image source side being 17-24 (Fig. 3 and 7; Table 1 and 4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chen with Minefuji; because it allows using higher index of refraction and thinner lens.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Takano (US 9523842 B2)
Regarding claim 11, Chen does not explicitly teach at least an optical element disposed between the reflector and the image for deflecting the optical path or correcting aberrations.
Takano teaches an optical element (14) disposed between the reflector (13) and the image for deflecting the optical path (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chen with Takano; because it prevents dust from entering the projection system (Takano; col. 9, lines 19-26).

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claim 1, applicant/s argue that Chen does not teach “...distance between the front group lens and the rear group lens exceeds a distance between adjacent lenses in said lens group...”  (Remarks; p. 12-13).  Examiner respectfully disagrees.  The above claim limitation does not limit the distance between adjacent lenses to any particular adjacent lenses.  Chen discloses that the distance between the front group lens and the rear group lens is greater than zero, while the distance between adjacent lenses, 213a, 215a, 213a’, and 215a’, in the lens group is zero.
Furthermore, applicant/s also argue that Chen does not teach 1.5 < F1/F2 < 3.2 (Remarks; p. 12-13).  Examiner respectfully disagrees.  The calculations based on the data from Table 1 and Table 4 of Chen show that F1/F2 = 29.07/16.18 = 1.8 according to Table 1 and F1/F2 = 38.17/20.43 = 1.87 according to Table 4.  (For an example, S25 of Table 1 is the concave reflector 110, where C = -.0172, R = 1/C = 1/.0172 = 58.14, f = R/2 = 29.07).

Remarks
The specification still recites “11.5 < F1/F2 < 3.2.”  If the applicant/s maintain that “11.5 < F1/F2 < 3.2” is a typographical error, correction to the specification is required.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882